t c memo united_states tax_court thomas j francel petitioner v commissioner of internal revenue respondent docket no 6560-17l filed date charles a james and michael h james for petitioner jessica r nolan and philip edward blondin for respondent contents findings_of_fact francel’s medical practice francel’s wife diverts cash fees from the medical practice that are not reported as income the irs searches the medical practice--francel’s wife goes to prison for tax evasion--francel obtains a judgment of separation from his wife--the medical practice obtains a judgment against her for embezzlement francel’s wife is released from prison--she lives in a halfway house for months--she then lives with her mother for about two years--she then moves back in with francel francel seeks innocent-spouse relief from the irs opinion jurisdiction standard of review scope of review and burden_of_proof a background i ii iii iv v definition of terms joint liability relief from joint liability collection-due-process hearings subsequent tax_court proceedings deficiency procedure tax_court jurisdiction over innocent-spouse relief b analysis francel not entitled to relief from joint liabilities a b c sec_6015 sec_6015 sec_6015 memorandum findings_of_fact and opinion morrison judge the petitioner dr thomas j francel filed joint returns with his wife for tax years and his wife pleaded guilty to evading tax for those years and made restitution to the united_states the restitution payment was credited by the internal_revenue_service irs to francel and eliminated francel’s deficiencies in tax for those years except for dollar_figure of the deficiency for the year this dollar_figure remains unpaid also unpaid is over dollar_figure of the interest on the deficiencies for all four years francel filed with the irs a form_8857 request for innocent spouse relief seeking to be relieved of the unpaid liabilities for all four years under sec_6015 the irs mailed francel a notice that it intended to levy to collect the unpaid liabilities in response to this notice francel requested and received a collection-due-process hearing at the office of appeals at the hearing he again contended that he was entitled to innocent-spouse relief from the liabilities in its notice_of_determination following the hearing the office of appeals denied francel’s request for innocent-spouse relief francel filed a timely petition for 1unless otherwise indicated references to sections are to internal_revenue_code_of_1986 as amended at all relevant times we refer to the respondent as the irs review of the notice_of_determination he contends that the office of appeals erred in concluding that he was not entitled to innocent-spouse relief we hold that francel is not entitled to innocent-spouse relief francel resided in missouri when he filed his petition therefore the venue for any appeal of our decision in this case is the u s court_of_appeals for the eighth circuit unless the parties stipulate another circuit see sec_7482 under the rule laid down in 54_tc_742 aff’d 445_f2d_985 10th cir we abide by that court’s precedent findings_of_fact francel’s medical practice currently and during tax years francel is the chief of plastic surgery at mercy hospital in st louis missouri and also has a plastic-surgery practice that he operates through his wholly-owned s_corporation we refer to francel’s s_corporation as the medical practice francel’s wife was the business manager of the medical practice during those years at issue her then friend sharon garlich was the office manager all three--francel francel’s wife and garlich--were employees of the medical practice there were other employees as well including a receptionist francel was the only doctor employed by the medical practice francel’s wife diverts cash fees from the medical practice that are not reported as income a patient could pay the medical practice’s fees in three ways currency cashier’s checks or credit cards the medical practice gave a discount to patients who paid_by currency or cashier’s checks those patients who paid_by currency or cashier’s checks were typically the patients who paid their fees without assistance from health insurance elsewhere we use the term cash to mean both currency and cashier’s checks all fee payments were initially received by the medical practice’s receptionist the following types of fee payments were handled in a conventional way currency payments that were relatively small approximately dollar_figure or less payments by cashier’s check in amounts of dollar_figure or greater and payments by credit card these payments were recorded in the medical practice’s computerized accounting system deposited into the medical practice’s bank accounts reported as income on the medical practice’s annual income-tax returns and reported as passthrough income on the francels’ joint income-tax return the other types of fee payments were handled unconventionally these were currency payments that were relatively large above approximately dollar_figure and payments by a cashier’s check in amounts less than dollar_figure these payments were given by the receptionist to garlich who would then give them directly to francel’s wife they were not deposited into the medical practice’s bank accounts garlich would make a handwritten entry in a green ledger showing the patient’s name the amount of the payment whether the payment was by currency or cashier’s check and the date the payment was received the green ledger is not in the record the payments were not recorded in the medical practice’s computerized accounting system nor were they reported as income for tax purposes garlich supplied information to the medical practice’s cpa certified_public_accountant to assist the cpa in preparing the medical practice’s annual income- tax returns but garlich never showed the cpa the green ledger in which the payments were recorded or told the cpa about the payments nor did garlich tell the cpa that she was giving any cash directly to francel’s wife the cpa had access to the medical practice’s computerized accounting system the system was protected by a password only garlich and the cpa used the system or had access to it thus the cpa could review the records in the system however the system did not reflect any of the payments that garlich gave to francel’s wife as a result none of these payments were reported as income of the medical practice nor were the payments reported on the francels’ joint income-tax returns we now address what happened to these unreported cash fees after francel’s wife received them francel’s wife would sometimes tell garlich how she spent the cash she spent it on among other things landscaping near the pool at the francels’ house restoring an old car in the francels’ garage and constructing iron gates in front of the francels’ house francel learned later on that his wife was a habitual drug user she used some of the unreported cash fees to buy drugs none of those fees were deposited directly into bank accounts held by francel or jointly with his wife since at least garlich had helped francel’s wife divert unreported cash fees from the medical practice garlich eventually became concerned that the scheme was getting very sloppy and that her involvement could expose her to criminal liability in she hired a lawyer tim engelmeyer who helped her disclose the scheme to the u s attorney’s office and the irs criminal division the u s attorney’s office and the irs criminal division instructed her to continue to work at the medical practice and not to reveal that she was cooperating with them they asked her to wear a wire but she refused to do so they immediately opened a criminal investigation of the francels thus for a time garlich was an undercover informant this proved to be stressful in date garlich began exhibiting strange behavior alarming her coworkers francel became convinced that garlich was mentally ill to deal with garlich francel relied on hermann praszkier the medical practice’s outside lawyer praszkier had been working for francel and the medical practice since he had been handling not only legal work but also personnel issues and irate patients praszkier was already concerned about garlich’s handling of insurance billing and he began to scrutinize garlich’s work more closely he directed another employee to begin keeping a record of when garlich was in the office so he could compare it to garlich’s own record of her hours eventually praszkier recommended to francel that garlich be fired praszkier gave a number of reasons for firing garlich not showing up for work on time failing to collect money from insurance_companies and mental instability francel first spoke to garlich’s husband who was his friend francel asked him whether he would get garlich to seek mental-health treatment but garlich’s husband did not agree to do so francel then told praszkier to fire garlich praszkier planned to fire garlich on date circumstances intervened the irs searches the medical practice--francel’s wife goes to prison for tax evasion--francel obtains a judgment of separation from his wife--the medical practice obtains a judgment against her for embezzlement on date irs special agents showed up at the office with a search warrant and searched the medical practice garlich was at work that day but she had no warning that the search would occur at the request of the special agents she gave them the green ledger they removed other records of the medical practice soon after the search warrant was executed praszkier began interviewing the employees of the medical practice to determine the reasons for the irs’s investigation because praszkier wanted to interview garlich he decided not to fire her as he had originally planned on date the day after the search praszkier sent a letter to garlich stating that she was suspended without pay pending an investigation of the office files garlich never cooperated with praszkier’s internal investigation praszkier again resolved to fire her on date praszkier wrote a letter to garlich firing her the letter stated i have concluded that for cause termination is warranted by paying your self sic for days not worked or paying your self sic for hours not worked untimely coding of bills untimely coding of patient billing or not even billing some patients or carriers failing to pay timely office bills and failing to follow up on unpaid patient bills which total in excess of dollar_figure not keeping thomas francel md pc advised or made aware of the status of accounts payroll or bills even requiring you to contact him recently only twenty-four hours after they left for vacation that money needed to be wired to the office and finally constant tardiness praszkier hired a new office manager to replace garlich and replaced the medical practice’s cpa francel’s wife continued to be employed as the business manager of the medical practice after garlich was fired by the medical practice she filed an application_for unemployment-compensation benefits with missouri’s division of employment security the medical practice contested her claim for unemployment benefits and her claim was denied garlich appealed the denial on date an appeals referee held a hearing on the appeal at the hearing garlich was represented by engelmeyer the lawyer who represented her in her dealings with the u s attorney’s office and the irs criminal division testifying under oath at the hearing garlich suggested that she had been unable to pay the medical practice’s bills on time in part because cash fees had been diverted from the medical practice q as business manager of the office do--what were the reasons for the cash_flow problems a the cash_flow problems were you know i mean everyone knows that insurance claims take a long time to get payment from they’re--they’re known for stalling saying they didn’t receive it they wanted additional information and so forth however we did acquire a lot of cash from patients and i was not given that cash to use for making payments through the business q where did the cash go a the cash went to primarily back to dr francel’s wife and if she was not there i would give it to dr francel it was kept in a safe in my office until i could hand it over to them garlich also testified at the hearing that francel had advised her that the francels had decided to solve the cashflow problems by halving the amounts of the cash fees that were being diverted i you know spoke with them the francels numerous times about how you know as a business person i can’t--i can’t do this job unless i have money in the account dr francel said he would speak with his wife one of the solutions he came back with was he spoke to her about the cash and he sat at the pool with her last night and they came up with a solution that instead of keeping all of the cash for a while they would just go ahead and put half of it into the business so that it--it showed that there was payments being made and then she would be able to or they would be able to keep just half the cash praszkier representing the medical practice asked garlich how many forms report of cash payments over dollar_figure received in a trade_or_business she had filed with the irs garlich said she did not and that she did not know what a form_8300 was praszkier asked garlich if she thought she was terminated because of the execution of the search warrant she said she thought so praszkier asked garlich can you tell me prior to date did you have any contact with the irs garlich answered no this was false for garlich had been acting as an undercover informant for the irs before the execution of the search warrant on date praszkier asked garlich if she had hired her own lawyer on the day of the search garlich avoided the question in the closing argument at the hearing praszkier argued that the cashflow problems of the medical practice were the result of garlich’s failure to properly bill insurance_companies for fees he asserted that the reason that there was an irs investigation was that garlich had failed to file forms as a result of the appeal garlich was awarded unemployment_compensation meanwhile the u s attorney’s office continued to investigate the francels it interviewed the employees of the medical practice during thi sec_2a form_8300 must be filed by a business every time it receives currency in an amount over dollar_figure sec_6050i sec_1_6050i-1 income_tax regs 961_f2d_936 11th cir the form_8300 shows among other things the name of the person from whom the currency was received the amount of currency received the date and nature of the transaction and the name address and taxpayer_identification_number of the business that received the currency sec_6050i investigation each employee was represented by a separate lawyer the name of the original lawyer for francel’s wife is not in the record that lawyer was eventually replaced with lawyers richard greenberg and david niemeier francel and the medical practice were represented by praszkier and by lawyer kevin o’malley in date more than three years after the irs executed the search warrant francel’s wife was indicted by the u s attorney’s office the indictment charged that in violation of sec_7201 francel’s wife willfully attempted to evade or defeat federal_income_tax owed by her and francel for tax_year by preparing and signing a false and fraudulent individual joint income_tax return that stated that the joint income of the couple was dollar_figure and that the tax owed was dollar_figure even though she knew that the joint income was dollar_figure and that the tax due was dollar_figure the indictment charged similar behavior with respect to tax years in different amounts the table below shows the amounts referred to in the indictment for all tax years in the indictment ie tax_year income reported dollar_figure big_number big_number big_number tax reported actual income actual tax actual income minus income reported actual tax minus tax reported dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number in the table above the last two columns contain computations we made from the other columns the last column the difference between the actual tax and the tax reported shows the amount of the underpayment_of_tax alleged by the indictment the sums of these underpayments for all four years is dollar_figure around date francel’s wife and her two lawyers greenberg and niemeier met with francel and praszkier at the meeting francel’s wife stated that she took unreported cash fees from the medical practice and that she would plead guilty to federal tax charges on date francel’s wife entered into a plea agreement with the u s attorney’s office pursuant to the plea agreement francel’s wife agreed to the following she was guilty of violating sec_7201 for tax years and she was given or had access to certain cash fees paid_by the medical practice’s patients these cash fees were required to be reported on the medical practice’s income-tax returns and on the francels’ joint income-tax returns francel’s wife deliberately closed her eyes to the fact that these cash fees were not reported the failure to report the cash resulted in underpayments of tax on the francels’ joint income-tax returns and the amounts of unreported fees and underpayments of taxes were year total fees tax underpayment dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number in the table above the amount of the underpayment for was dollar_figure the indictment stated that the actual tax was dollar_figure and the tax reported was dollar_figure which corresponds to an underpayment of dollar_figure for thus the amount of the underpayment in the plea agreement was three dollars less than the comparable amount in the indictment 3other than the tax underpayment for each year as shown in the plea agreement is identical to the difference between actual tax and the tax reported as shown in the indictment however for each year the amount of the unreported fees as shown in the plea agreement deviates from the difference between the continued on date the u s attorney’s office wrote a letter stating that francel was no longer a target of the criminal investigation and that the medical practice had never been a target of the investigation the letter was written to greenberg and niemeier the lawyers for francel’s wife at the request of praszkier who represented francel and the medical practice on date garlich filed a claim with the irs for a whistleblower award for being an informant in her claim garlich stated that she had served as the main witness in the prosecution of francel’s wife who garlich said was the mastermind of the tax scheme she did not assert that francel knew of the tax scheme the claim is still pending in date francel’s wife was sentenced by the u s district_court to a year and a day in prison followed by two years of supervised release as part of her sentence she was ordered to pay the irs restitution of dollar_figure the order does not break down the dollar_figure by year but that amount equals the total of the underpayments in the indictment this amount is dollar_figure more than the dollar_figure sum of the amounts of tax she admitted in the plea agreement that she had evaded in date praszkier fired francel’s wife from the medical practice continued actual income and income reported as shown in the indictment we are unaware of the reason for the deviations on date francel filed for legal_separation from his wife he was angry because he thought she had embezzled money from the medical practice francel was represented by michael h james in the legal-separation proceeding and his wife was represented by praszkier because praszkier still represented francel in other matters it was a conflict of interest for him to also represent francel’s wife however praszkier received informed written consents from francel and his wife regarding the conflict of interest on the same day date the medical practice filed a lawsuit against francel’s wife in state court for embezzlement the complaint alleged that francel’s wife in the course of her employment diverted acquired converted and or collected receipts and payments belonging to remitted to or owed to the medical practice to her own personal_use the medical practice was represented by michael h james in the lawsuit francel’s wife was represented by praszkier it is not clear from our trial record whether praszkier received informed written consents from francel and francel’s wife to undertake this representation on date francel’s wife began serving her sentence at the federal medical center in lexington kentucky in date francel’s wife paid the irs the entire restitution amount of dollar_figure to make the restitution payment she took money from a sec_401 account that she owned the irs asserted and assessed civil-fraud penalties under sec_6663 against francel’s wife for the years these penalties remain unpaid the irs did not assert or assess civil-fraud penalties under sec_6663 against francel the irs credited the restitution payment to francel’s account and the following balances remain for the years dollar_figure dollar_figure dollar_figure dollar_figure we explain how these amounts were computed below for tax_year the irs assessed dollar_figure of tax against francel and gave him an dollar_figure credit for the restitution payment from his wife beginning in date and continuing every month since then the irs has levied an amount from the social_security_benefits that francel’s wife has been receiving and applied the levied amounts against the interest on the deficiency for the monthly levy amount collected by the irs is approximately dollar_figure the dollar_figure unpaid balance for consists entirely of interest for tax_year the irs assessed dollar_figure of tax against francel and gave him a dollar_figure credit for the restitution payment from his wife the dollar_figure unpaid balance for consists entirely of interest for tax_year the irs assessed dollar_figure of tax against francel and gave him a dollar_figure credit for the restitution payment from his wife the dollar_figure unpaid balance for consists entirely of interest for tax_year the irs assessed dollar_figure of tax against francel and credited him dollar_figure for the restitution payment from his wife this assessment took place on date on date the irs had assessed francel’s wife dollar_figure for tax_year the record does not reveal why the assessments against francel and his wife are in different amounts the dollar_figure unpaid balance for tax_year for francel consists of a an unpaid tax of dollar_figure the difference between dollar_figure and dollar_figure and b interest in date praszkier had a heart attack he began scaling back his law practice on date the medical practice received a judgment against francel’s wife in its embezzlement lawsuit the judgment was the result of the court’s granting the medical practice’s motion for summary_judgment the motion had been opposed by praszkier as the lawyer for francel’s wife the amount of the judgment dollar_figure was equal to dollar_figure plus prejudgment_interest of dollar_figure the medical practice has not collected the judgment on date nearly months after having filed suit for legal_separation francel received a judgment of separation from his wife the judgment of separation stated that the division of property between the francels was set forth in the separation agreement attached to the judgment that the division of property was fair and equitable and that the francels had to comply with the terms of the separation agreement the separation agreement had been signed by francel on date and by his wife on date according to the separation agreement the francels’ marital property consisted of the following assets the couple’s family house a second house in which francel’s wife’s mother lived both the family house and the second house had been held by the francels as tenancies by the entirety according to the separation agreement a vanguard sec_401 account in the name of francel’s wife it is unclear whether this is the same sec_401 account from which she paid the restitution a morgan stanley brokerage account in the name of francel’s wife a vanguard money market account in the name of the francels custodial dependent accounts life_insurance policies insuring francel’s life a fidelity ira in the name of francel’s wife a lincoln ira in the name of francel three vanguard sec_401 accounts in the name of francel a janus sec_401 account in the name of francel a morgan stanley ira in the name of francel a morgan stanley ira in the name of francel’s wife a volvo xc90 a volvo a ford explorer a mercedes benz 500sl a triumph it is likely this was the car that francel’s wife spent part of the diverted payments on francel’s wife’s clothing francel’s clothing jewelry and personal effects all furnishings fixtures equipment jewelry appliances furniture household goods utensils and cookware including the contents of the two houses of the above-listed marital property the separation agreement awarded francel’s wife only her clothing and the vanguard sec_401 account that had been in her name the separation agreement awarded to francel all other marital property and all rights to the medical practice francel’s wife did not give up her rights in marital property as shown in the separation agreement in payment of or settlement of the judgment granted to the medical practice sec_5 of the separation agreement provided that francel would be solely responsible and liable for any taxes incurred by him and that francel’s wife would be solely responsible and liable for any taxes incurred by her on date francel’s wife transferred to francel her claim to the family house and to the second house that her mother lived in francel did not initially visit his wife in prison and did so only after the couple’s three adult children convinced him to do so francel’s wife is released from prison--she lives in a halfway house for months --she then lives with her mother for about two years--she then moves back in with francel in late date after almost months in prison francel’s wife was released from prison to a halfway house in downtown st louis in date garlich filed a wrongful-termination lawsuit against three defendants the medical practice francel and francel’s wife our trial record does not reveal who represented garlich in the lawsuit--but it was probably engelmeyer francel and the medical practice were represented by lawyer paul venker in the lawsuit venker had begun to replace praszkier in representing francel and the medical practice in various matters praszkier represented francel’s wife in the wrongful-termination lawsuit praszkier obtained written informed consents to allow him to represent her in her lawsuit garlich claimed that she was fired by the medical practice because she had informed the u s attorney’s office that the medical practice and the francels were committing tax_fraud in date garlich moved for dismissal of her wrongful-termination lawsuit in date garlich refiled the wrongful-termination lawsuit this time she named as defendants only the medical practice and francel not francel’s wife garlich’s legal theories in the refiled lawsuit were the same as in the original lawsuit michael h james represented the medical practice and francel the lawsuit is still pending in date francel’s wife was released from the halfway house francel had still not forgiven his wife for embezzling from the medical practice consequently he did not want to live with her she moved in with her mother who lived in the second house owned by francel her mother had been living in this house since in date praszkier suffered another heart attack and stopped practicing law altogether in late francel’s wife moved back to the family home with francel francel had changed his mind about divorcing his wife because of the welfare of their three adult children one of whom lives in the family home francel pays the mortgage and utilities francel’s wife does not pay these bills nor does she pay him rent she occasionally drives a car that is leased to the medical practice the francels are still married since their legal_separation in the francels have continued to file joint income-tax returns they filed joint returns for tax years they had also filed joint returns for tax years for tax years francel paid the tax due with the returns francel’s wife has resumed work in the medical practice part time her work schedule is about five days a month she is unpaid she sells skin-care products and administers chemical peels she is listed under the about us section of the medical practice’s website francel seeks innocent-spouse relief from the irs on date francel filed his request for innocent-spouse relief with the irs on form_8857 he sought to be relieved of the unpaid income-tax liabilities for and his claim was assigned to appeals officer carol miller on date the irs mailed francel a notice that it intended to levy to collect the income-tax liabilities for and the formal title of the notice was letter 1058--final notice_of_intent_to_levy and notice of your right to a hearing we refer to it here as the notice of intent to levy the notice_of_intent_to_levy gave francel the right to request a collection-due-process hearing with the office of appeals see sec_6330 on date francel requested a collection-due-process hearing on form request for a collection_due_process or equivalent_hearing stating that he disagreed with the levy because he was entitled to innocent-spouse relief appeals officer martin engelbrecht of the office of appeals was assigned to handle francel’s collection-due-process hearing sometime after date appeals officer engelbrecht decided that he would await the decision of the appeals officer who had been assigned to evaluate francel’s date innocent-spouse claim carol miller around date appeals officer engelbrecht received the decision made by appeals officer carol miller the decision a document entitled appeals case memorandum discussed whether francel is entitled to innocent-spouse relief under sec_6015 c or f for tax years it concluded appeals determination i recommend the denial of relief in full it stated that relief is not available under any provisions of sec_6015 it was not signed or dated after review appeals officer engelbrecht adopted appeals officer miller’s decision in full appeals officer engelbrecht had a telephone conference with lawyer charles a james who represented francel in the collection-due-process hearing charles a james is the brother of michael h james the lawyer who represented francel in his legal-separation proceeding against his wife appeals officer engelbrecht confirmed to charles a james that the innocent-spouse request was being denied on date the irs mailed francel the notice_of_determination following the collection-due-process hearing the notice_of_determination which was signed by appeals team manager paul mazan stated that the notice_of_intent_to_levy was sustained attached to and incorporated in the notice was a document prepared by appeals officer engelbrecht that stated some of the facts we have just related ie that sometime after date appeals officer engelbrecht decided that he would await the decision of the appeals officer who had been assigned to evaluate francel’s date innocent-spouse claim that around date appeals officer engelbrecht received the decision made by appeals officer carol miller rejecting francel’s innocent-spouse claim that appeals officer engelbrecht reviewed appeals officer miller’s decision and adopted it in full and that in date appeals officer engelbrecht had had a telephone conference with francel’s representative and confirmed that the innocent-spouse request was being denied the attachment stated that you requested innocent spouse relief and your request for relief was considered and denied the attachment stated that francel would receive a separate letter entitled final appeals notice regarding the denial of his request for innocent-spouse relief the attachment stated that a final appeals notice would explain to francel how he could file a tax_court petition regarding the innocent spouse decision the final appeals notice promised in the attachment to francel’s notice_of_determination was never sent on date francel filed his tax_court petition in the petition he requested review of the date notice_of_determination by the office of appeals and averred that the office of appeals erred in denying him innocent- spouse relief francel’s wife intervened in the case shortly after francel filed his petition in her capacity as intervenor francel’s wife supported his request for innocent-spouse relief she was living with francel at this time at the trial francel called praszkier as a witness praszkier testified that he had obtained waivers of attorney-client_privilege from francel francel’s wife and the medical practice with respect to his testimony the irs cross-examined praszkier francel also testified francel’s wife did not attend the trial despite being a party to the case--ie the intervenor on the day of trial the court dismissed her as a party to the case because she had failed to prosecute the case opinion jurisdiction standard of review scope of review and burden_of_proof in this part of the opinion we explain that our jurisdiction to review the date determination of the office of appeals regarding innocent- spouse relief rests on sec_6330 and sec_6015 the standard of review is de novo the scope of review is de novo and francel has the burden_of_proof a background i definition of terms jurisdiction is the power of a court to resolve a case lightfoot v cendant mortg corp u s ___ ___ 137_sct_553 like other federal courts the tax_court is a court of limited jurisdiction see 511_us_375 85_tc_527 that means that the court’s power to resolve cases is limited to the power conferred on it by statute see naftel v commissioner t c pincite see also sec_7442 the standard of review refers to the degree of deference given to an agency when a court reviews the agency’s decision see 297_f3d_1012 10th cir the scope of review refers to the scope of the record on which judicial review should take place see 439_f3d_455 8th cir rev’g 123_tc_85 ii joint liability relief from joint liability a married couple may file a joint income-tax return sec_6013 if they do they are jointly liable for the tax sec_6013 this tax can be collected from either spouse id 128_tc_108 tax includes interest for this purpose sec_6601 the circumstances under which a taxpayer can be relieved of joint liability are found in sec_6015 see sec_6015 f sec_6015 provides three potential roads to innocent-spouse relief subsections b c and f in order to be entitled to relief under sec_6015 the spouse who requests relief must satisfy the following five conditions a joint_return has been made for a taxable_year on that return there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse the requesting spouse did not know and had no reason to know of the understatement at the time the return was signed taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable for that year’s deficiency in tax attributable to the understatement and the requesting spouse elected relief under sec_6015 within two years after the irs began collection actions against the spouse requesting relief sec_6015 sec_6015 permits an individual who filed a joint_return to elect to limit his or her liability to the portion of the deficiency that is allocable to him or her under sec_6015 sec_6015 under sec_6015 a portion of the deficiency is allocable to the electing spouse if the erroneously reported items giving rise to that portion of the deficiency are allocable to the electing spouse sec_6015 see also sec_1_6015-3 income_tax regs an item is allocated to the individuals filing the joint_return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable_year sec_6015 the election to limit liability under sec_6015 is effective only if the requesting spouse made a joint_return for the taxable_year sec_6015 to be eligible to make an election under sec_6015 the requesting spouse must have either been legally_separated or divorced from the nonrequesting spouse at the time of the election sec_6015 or not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the election sec_6015 the request for relief under sec_6015 must be made within two years after the irs began collection actions against the requesting spouse sec_6015 furthermore if the irs demonstrates that the requesting spouse had actual knowledge at the time of signing the return of erroneous items that are allocable to the nonrequesting spouse and that give rise to the deficiency or portion thereof then the requesting spouse is generally not entitled to relief under sec_6015 with respect to that deficiency or portion thereof sec_6015 furthermore the portion of the deficiency for which a requesting spouse is liable is increased by the value of any disqualified_asset transferred to the requesting spouse sec_6015 where relief is not available under sec_6015 or c sec_6015 grants the irs the discretion to relieve a requesting spouse of joint liability if under procedures prescribed by the irs and taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or deficiency or any portion thereof revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 prescribes the procedures under which the irs will consider whether equitable relief is appropriate sec_6015 provides that i n addition to any other remedy provided by law a taxpayer may file a tax_court petition to determine the appropriate relief available to the taxpayer under sec_6015 the taxpayer must be either an individual against whom a deficiency has been asserted and who elected to have sec_6015 or c apply or an individual who requested relief under sec_6015 sec_6015 sec_6015 provides that the petition must be filed a within days after the irs’s mailing of a notice of its final_determination of relief to the taxpayer or b if the irs has not yet mailed such a notice at any time after six months have passed since the taxpayer’s election for relief was filed in the case of sec_6015 and c or the request for relief was made in the case of sec_6015 in resolving cases brought under sec_6015 the tax_court employs a de novo standard of review and a de novo scope of review 132_tc_203 iii collection-due-process hearings subsequent tax_court proceedings sec_6330 provides that the irs cannot levy to collect tax unless it first issues a notice offering the taxpayer a collection-due-process hearing with its office of appeals sec_6330 provides that at the hearing the taxpayer can raise any issue relevant to the unpaid tax or the proposed levy this includes appropriate spousal defenses such as claims for innocent-spouse relief sec c a i sec_6330 provides that the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if the taxpayer has not had a prior opportunity to do so the issues raised by the taxpayer must be taken into account by the office of appeals when it makes its determination sec_6330 sec_6330 provides that a taxpayer who disagrees with the determination may file a petition with the tax_court within days of the determination and that the tax_court will have jurisdiction over the matter the standard of review applied by the tax_court in reviewing collection- due-process determinations depends on the types of issues involved 114_tc_604 for issues relating to the underlying tax_liability the tax_court employs a de novo standard of review id for all other issues the tax_court employs an abuse-of-discretion standard of review id the scope of review when reviewing collection-due-process determinations is de novo according to tax_court precedent robinette v commissioner t c pincite a de novo scope of review means that the court’s review is not confined to evidence in the administrative record see 137_tc_123 however the u s court_of_appeals for the eighth circuit has held that judicial review of collection-due-process determinations should be limited to the administrative record--at least for issues other than the underlying tax_liability robinette v commissioner f 3d pincite rejecting the tax court’s view that the tax_court may receive new evidence in the course of reviewing whether an appeals officer abused his discretion in denying relief during a collection_due_process_hearing see also 134_tc_1 supplemented by tcmemo_2011_243 iv deficiency procedure thus far we have described two types of proceedings that can come before the tax_court innocent-spouse cases under sec_6015 and collection- due-process cases under sec_6330 a third type of case that can come before the tax_court is a so-called deficiency proceeding a deficiency is the amount of unreported tax with some exceptions sec_6211 the irs is generally prohibited from assessing a deficiency until after it mails a notice_of_deficiency to the taxpayer sec_6213 under sec_6213 the mailing of the notice_of_deficiency gives the taxpayer the right to file a petition with the tax_court the tax_court then has jurisdiction to redetermine the correct amount of the deficiency sec_6214 v tax_court jurisdiction over innocent-spouse relief there are three jurisdictional bases for the tax_court to review a taxpayer’s entitlement to innocent-spouse relief see 119_tc_267 aff’d 360_f3d_361 2d cir first a spouse can file a petition pursuant to sec_6015 see maier v commissioner t c pincite second the court can review the claim in the context of a collection- due-process case under sec_6330 see sec_6330 d c maier v commissioner t c pincite third the claim can be asserted by a spouse as an affirmative defense in a proceeding to redetermine a deficiency pursuant to sec_6213 see maier v commissioner t c pincite b analysis francel argued his entitlement to innocent-spouse relief at the collection- due-process hearing with the office of appeals an argument he was permitted to make at the hearing by sec_6330 the office of appeals considered and denied his claim for innocent-spouse relief in its date notice_of_determination on date francel timely filed his petition within days of the notice see sec_6330 we are authorized by sec_6330 to review the date notice_of_determination including the denial of innocent-spouse relief we also have jurisdiction under sec_6015 to review the denial of innocent-spouse relief by the office of appeals as part of its date determination in 119_tc_191 n a taxpayer raised a claim for innocent-spouse relief at a collection-due- process hearing the claim was denied in the office of appeals’ post-hearing notice_of_determination and days later the taxpayer filed a tax_court petition we held in raymond that although the court did not have jurisdiction over the denial of innocent-spouse relief under sec_6330 because the taxpayer had filed the petition more than days after the notice_of_determination jurisdiction was proper under sec_6015 because the innocent-spouse claim had been raised at the hearing and rejected in the notice_of_determination id pincite in kaufman v commissioner tcmemo_2010_89 slip op pincite- a taxpayer raised a claim for innocent-spouse relief at a collection-due-process hearing the claim was denied in the office of appeals’ notice_of_determination and within days of the notice_of_determination the taxpayer filed a petition in which she challenged the denial of innocent-spouse relief the tax at issue had been fully paid id slip op pincite a collection-due-process case that involves a fully paid tax is moot and must be dismissed see 126_tc_1 we held in kaufman that because the notice_of_determination addressed the taxpayer’s request for innocent-spouse relief the notice was respondent’s final_determination regarding petitioner’s entitlement to innocent spouse relief tcmemo_2010_89 slip op pincite citing 571_f3d_215 2d cir vacating and remanding t c memo kaufman therefore treated the taxpayer’s petition as one filed under sec_6015 kaufman v commissioner slip op pincite kaufman did not dismiss the case for mootness id slip op pincite as it would have done had jurisdiction been founded on sec_6330 here as in raymond and kaufman francel raised his claim to innocent-spouse relief at the collection-due- process hearing the notice_of_determination discussed his claim to innocent- spouse relief and his petition assigned error to the notice of determination’s rejection of innocent-spouse relief francel’s petition is in part a petition under sec_6015 furthermore as such it is timely this requires some explanation a petition under sec_6015 must be filed a within days after the irs’s mailing of a notice of its final_determination of relief to the taxpayer or b if the irs has not yet mailed such a notice at any time after six months have passed since the taxpayer’s election for relief was filed in the case of sec_6015 and c or request for relief was made in the case of sec_6015 sec_6015 here there are two possible views of how to determine the timeliness of francel’s petition depending on whether one thinks that the irs mailed francel a notice of final_determination of innocent-spouse relief under sec_6015 under each view francel’s petition is timely one possible view is that the irs never mailed francel a notice of final_determination of innocent-spouse relief although the date notice_of_determination stated that a final appeals notice would later be issued regarding innocent-spouse relief and that this final appeals notice would direct him how to file a tax_court petition regarding innocent-spouse relief the office of appeals never issued such a final appeals notice because the final appeals notice was never issued one could argue that there was never a final_determination of innocent-spouse relief if this argument is correct then the timeliness of francel’s petition depends on whether it was filed more than six months after he filed his form_8857 see sec_6015 francel filed his form_8857 on date his petition was filed on date more than six months after he filed the form_8857 under the first view his petition was timely the second possible view is that the date notice_of_determination should be considered the final_determination of innocent-spouse relief under sec_6015 this view is arguably supported by sec_1_6015-5 income_tax regs which provides that with respect to each request for relief there is only one final administrative determination of relief the date notice_of_determination stated that the office of appeals denied francel’s claim for innocent-spouse relief it did not suggest that its conclusions were tentative preliminary or subject_to further administrative review therefore the date notice_of_determination could be viewed as the one administrative determination of relief under sec_6015 under this view francel’s petition which was filed date is a timely contesting of the final_determination for relief under sec_6015 it was filed within days of the date notice_of_determination in summary we have described two alternative views of how the date notice_of_determination should be treated under sec_6015 either there was no final_determination within the meaning of sec_6015 or the date notice_of_determination constituted a final_determination under sec_6015 under either view francel’s tax_court petition met the timing requirements for the filing of a sec_6015 petition thus we conclude that we have jurisdiction to resolve francel’s entitlement to innocent-spouse relief under sec_6015 as we explain below this conclusion affects not only jurisdiction but also the standard and scope of review to be applied by the court the irs argues that the standard of review to be employed in this case is abuse_of_discretion in reviewing aspects of collection-due-process determinations other than the underlying tax_liability we employ the abuse-of-discretion standard of review see sego v commissioner t c pincite the irs also argues that the scope of review is limited to the administrative record the u s court_of_appeals for the eighth circuit has held that for judicial review of a collection-due-process determination as to matters other than the underlying tax_liability the scope of review is limited to the administrative record robinette v commissioner f 3d pincite the law of the eighth circuit is binding in this case viewing this case as a collection-due-process case the irs contends that the relevant standard of review should be abuse-of-discretion and the scope of review should be limited to the administrative record however in cases arising under sec_6015 the court employs a de novo standard of review and a de novo scope of review porter v commissioner t c pincite this case arises under sec_6015 therefore we employ a de novo standard and scope of review see santa v commissioner tcmemo_2013_178 at there is one other procedural matter to address that is the burden_of_proof as the petitioner francel bears the burden_of_proof see tax ct r pract proc a see also sec_6015 sec_1_6015-3 income_tax regs francel not entitled to relief from joint liabilities francel argues that he is entitled to innocent-spouse relief under either sec_6015 c or f we hold that he is not entitled to relief under any of these three subsections a sec_6015 we initially address relief under sec_6015 the first requirement for sec_6015 relief is that joint returns were filed for see sec_6015 it is uncontested that this requirement is met the second requirement is that on each joint_return there was an understatement_of_tax attributable to erroneous items of francel’s wife see sec_6015 the parties disagree on whether this requirement is met francel argues that this requirement is met because the unreported cash fees were the embezzlement income of his wife and that she failed to include it on their joint_return the irs disagrees it contends that the unreported cash fees were the income of the medical practice and were includable in the francels’ gross_income as passthrough income we need not determine whether the unreported cash fees could be characterized as the embezzlement income of francel’s wife even if the unreported cash fees were the embezzlement income of francel’s wife this does not preclude the fees’ also being income to the medical practice when an employer earns income and an employee embezzles the proceeds of the income both the employer and the employee face income inclusions the employer may deduct any loss that it realizes from the embezzlement sec_165 e sec_1_165-8 d income_tax regs this deduction is allowed for the year in which the employer discovers the loss sec_165 or if in the year of discovery the employer has a claim for reimbursement that has a reasonable prospect for recovery the year in which it can be ascertained with reasonable certainty whether the reimbursement will be received sec_1_165-1 sec_1_165-8 income_tax regs the medical practice earned the unreported cash fees because it provided the services that generated the fees and received those fees for those services see eg 281_us_111 78_tc_882 aff’d 734_f2d_20 9th cir the medical practice received the unreported cash fees its receptionist collected the fees from the patients thus even if the fees were misappropriated from the medical practice by garlich and francel’s wife the medical practice was required to report the fees as its income francel does not argue that the medical practice is entitled to loss deductions for the years and the record does not establish that the practice is entitled to one although an s_corporation such as the medical practice is required to file a return reporting its income sec_1 a income_tax regs it is not subject_to income_tax sec_1363 the income of an s_corporation is included in its shareholder’s income sec_1366 c therefore francel the sole shareholder of the medical practice was required to include the fees in his income the erroneous items of income on the francels’ joint returns--the service income of the medical practice corresponding to the unreported cash fees that passed through to francel as the owner of the medical practice--are attributable to francel because the fees were unreported the fees gave rise to understatements of tax on the couple’s joint_return therefore the second requirement of sec_6015 relief is not met the third requirement of sec_6015 relief is that francel did not know or have reason to know of the understatements when he signed the joint returns see sec_6015 because the requirements of sec_6015 relief are written in the conjunctive ie they must all be met for relief to be afforded we need not determine whether francel knew of or had reason to know of the unreported cash fees the fourth requirement that it be inequitable to hold francel liable for the deficiencies see sec_6015 is not met the deficiencies are attributable to the francels’ failure to report the unreported cash fees on their joint returns which in turn is attributable to the medical practice’s failure to report the proceeds on its tax returns francel benefited from the unreported cash fees because his wife spent some of the cash on francel’s house and car see sec_1_6015-2 income_tax regs providing that a relevant factor in determining whether it is inequitable to hold a spouse liable for deficiencies on a joint_return is whether the spouse significantly benefitted directly or indirectly from the understatement and defining a significant benefit as any benefit in excess of normal support today francel still lives in the house that was improved by the unreported cash fees he still owns the car that was restored with the unreported cash fees his accumulated wealth is attributable in part to the unreported cash fees and to the unpaid tax from the tax years in our view the equities are against relief the fifth requirement for sec_6015 relief is that francel elected relief under sec_6015 within two years after the irs began collection actions against him see sec_6015 the irs does not contest that this requirement is met having failed to meet the second and fourth requirements for sec_6015 relief francel is not entitled to such relief b sec_6015 we now consider francel’s entitlement to relief under sec_6015 several of the requirements for sec_6015 relief are uncontested the irs does not contest that francel made joint returns during the years at issue see sec_6015 that he was eligible to make the election under sec_6015 see sec_6015 and that the election was timely see sec_6015 nor does the irs contend that francel had actual knowledge of any erroneous items not allocable to him and giving rise to the deficiencies see sec_6015 consequently there are only two issues left unresolved regarding francel’s entitlement to sec_6015 relief whether the deficiencies are allocable to francel and whether any disqualified assets were transferred to francel as explained below we hold that the deficiencies are allocable to francel on this ground we conclude that francel is not entitled to limit his liability under sec_6015 we need not determine whether any disqualified assets were transferred to him sec_6015 allows a spouse to elect to limit his or her liability for a deficiency to the portion of the deficiency that is allocable to the electing spouse under sec_6015 francel seeks to limit his liability for the deficiencies for tax years through under sec_6015 francel also seeks to be relieved of the interest on the deficiencies evaluating his claim to be relieved of the deficiencies is relatively straightforward he can be relieved of the deficiencies if the deficiencies are not allocable to him under sec_6015 we discuss the application of sec_6015 to the deficiencies below but francel also seeks to be relieved of the interest on the deficiencies for and his theory of relief assumes that if a deficiency is not allocable to him neither is the interest on the deficiency the irs does not dispute this assumption we need not determine whether this assumption is correct for we do not ordinarily reach issues not disputed by the parties therefore we conclude for the purposes of this case that francel should be relieved of the interest if the deficiencies are not allocable to him sec_6015 provides that a portion of the deficiency is allocable to the electing spouse if the erroneously-reported items giving rise to that portion of the deficiency are allocable to the electing spouse the erroneously-reported items giving rise to the deficiencies are the unreported cash fees that were paid_by patients during and the unreported cash fees were received by the medical practice in exchange for its services though the fees were misappropriated from the medical practice by francel’s wife and garlich shortly after receipt francel was the sole shareholder of the medical practice an s_corporation therefore the unreported cash fees which are includable in the s corporation’s income and in francel’s income as a shareholder are allocable to francel the resulting deficiencies are allocable to him in conclusion we hold that francel is not entitled to relief from joint liability under sec_6015 this is because the deficiencies for are allocable to him c sec_6015 we now consider whether francel is entitled to relief under sec_6015 sec_6015 provides that under procedures prescribed by the irs if taking into account all the facts and circumstances it is inequitable to hold an individual liable for any unpaid tax or any deficiency and relief is not available to the individual under subsection b or c the irs may relieve the individual of liability as directed by sec_6015 the irs has issued a revenue_procedure to guide its employees in determining whether a taxpayer is entitled to such equitable relief from joint_and_several_liability revproc_2013_34 supra we consult this guidance when reviewing the irs’s denial of relief 136_tc_432 porter v commissioner t c pincite pursuant to revproc_2013_34 sec_4 i r b pincite the requesting spouse must meet seven threshold requirements to be considered for relief under sec_6015 if the seven threshold requirements are met the irs considers the facts and circumstances of the case by taking into account seven nonexclusive factors and other circumstances of the case id sec_4 i r b pincite the irs applied the revenue_procedure and concluded that francel was not entitled to relief under sec_6015 we sustain that 4one of the seven nonexclusive factors to be considered by the irs in evaluating claims for sec_6015 relief is whether the requesting spouse knew of or had reason to know of the item giving rise to the deficiency revproc_2013_34 sec_4 c i a 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 appeals officer miller concluded that francel knew of or had reason to know of the unreported income we need not continued determination in our view it is not inequitable for francel to remain liable for the joint liabilities we hold that francel is not entitled to relief under sec_6015 to reflect the foregoing decision will be entered for respondent continued determine if francel knew of or had reason to know of the unreported income we agree with all other aspects of appeal officer miller’s decision even if francel did not know of or have reason to know of the unreported income in our view it is not inequitable for francel to remain liable for the joint liabilities
